PER CURIAM.
The plaintiff in a medical malpractice action appeals from a summary judgment entered in favor of the defendant. We find error, and reverse.
Upon examination of the record, and consideration of the briefs and argument, we hold a genuine issue of material fact was presented, as to whether there was informed consent of the plaintiff (patient) for the operation. No useful purpose would be served by reciting the deposition testimony of the parties bearing thereon. With regard to negligence as an issue in the case, see Helms v. Sims, Fla.App.1976, 330 So.2d 71, recently decided by this court.
The summary judgment is reversed, and the cause is remanded for further proceedings.